DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 2, 7, 12, 13 and 19 of U.S. Patent No. 10,972,803 in view of Glen (U.S. 2003/0231191). Although the claims at issue are not identical, they are not patentably distinct from each other because of the explanation below.
Patent 10,972,803
Instant Application
Patent 10,972,803 does not disclose while Glen teaches "communicating with the display to obtain device identification information and using the device identification information to 
Claims 1, 13 and 19
A system comprising:
Claims 1, 8 and 15
A system comprising:


a processor system communicatively coupled to the media content stream interface, the remote interface, and the presentation device interface, wherein the processor system is configured to:

one or more processing devices comprising one or more processors; and


a remote control that communicates one of an infrared (IR) signal or a radio frequency (RF) signal in response to a user actuating one of a plurality of controllers disposed on the surface of the remote control; a light detector that detects ambient light; and a media device communicatively coupled to a display, the remote control and the light detector, such that when the system is being operated by a user:

memory communicatively coupled with the one or more processors and having stored therein processor-readable instructions that, when executed by the one or more processors, cause the one or more processing devices to perform operations comprising:


communicating at least part of a media content event from a media device to a component of a media presentation system that is communicatively coupled to the media device, wherein the component of the media presentation system comprises a display, wherein the at least part of the media content event communicated is streamed out from the media device to the media presentation system as a stream of digital data that include a value that controls brightness of presented images, and wherein the media content event is presented on the display to a user; and after at least a portion of the media content event has been presented on the display for a first time period, causing a series of two or more display adjustments during a second time period to adjust direct lighting directed from the display toward the user by adjusting image characteristics affecting how subsequent portions of the media content event are presented on the display at least in part by:

communicating at least part of a media content event to facilitate presentation of the at least part of the media content event on a display that is communicatively coupled to the one or more processing devices;


detecting, during presentation of the media content event to the user, a predefined user action of a remote control that controls operation of at least one of the media device, the display, and/or another component of the media presentation system; detecting, in response to detecting the user action of the remote control, a light level using a light detector, the media device comprising the light detector, and the light level in a vicinity of the media device and the display;

detecting a light level using a light detector of the one or more processing devices, the light level in a vicinity of the one or more processing devices and the display;


comparing the detected light level in front of the display with a predefined threshold lighting level to determine a difference between the detected light level in front of the display and the predefined threshold lighting level;

comparing the detected light level with a threshold lighting level to determine a difference between the detected light level and the threshold lighting level; and


causing a first display adjustment to affect presentation of a first subsequent portion of the media content event to facilitate a first lighting level of direct lighting from the display toward the user in front of the display at least partially by increasing,

based at least in part on the comparing, causing one or more display adjustments to adjust direct lighting directed from the display by adjusting image characteristics affecting how subsequent portions of the media content event are presented on the display at least partially by:


at the media device and in response to detecting the predefined user action of the remote control, the value of the digital data to increase brightness of a plurality of subsequent images based at least in part on one or more characteristics of a previous image and presented on the display the determined difference between the detected light level in front of the display and the predefined threshold lighting level; continuing to communicate the media content event from the presentation device interface of the media device to the display of the component of the media presentation system using the increased value of the digital data; and

increasing brightness of a plurality of subsequent images based at least in part on one or more characteristics of a previous image presented on the display; and


causing a second display adjustment to affect presentation of a second subsequent portion of the media content event to facilitate a second lighting level of direct lighting from the display toward the user in front of the display, where the second lighting level is different from the first lighting level.

continuing to communicate additional portions of the media content event to the display with the increased brightness.  

Claim 12
The method of claim 1, further comprising: determining a type of the display; and comparing the determined type of display with a listing of display types, wherein each of the listed display types is associated with 

The system as recited claim 1, the operations further comprising: selecting a particular change in the brightness of the plurality of subsequent images based 



Claim 3, 10, 16
The system as recited claim 2, the operations further comprising: prior to the selecting, determining the type of the display.  



Claim 4, 11 and 17
The system as recited claim 3, the operations further comprising: selecting one or more additional changes in one or both of contrast and gamma correction based at least in part on the type of the display; and causing the one or more additional changes with the plurality of subsequent images.  


wherein detecting the predefined user action comprises: detecting a user actuation of one of a plurality of controllers on the surface of the remote control, wherein each one of the plurality of controllers is uniquely associated with one of a plurality of operations of at least one of the media device, the display, and the other component of the media presentation system; identifying the controller that was actuated by the user; comparing the identified controller with a stored listing that identifies a second plurality of controllers that are predefined from the  plurality of controllers; and identifying the user action as the predefined user action when the identified controller matches with one of the second plurality of controllers.  
Claim 5, 12 and 18
The system as recited claim 1, the operations further comprising: detecting, during presentation of the at least part of the media content event, a predefined actuation of a remote control that controls operation of at least one of a media device, the display, and/or another component of a media presentation system.  

Claim 7
The method of claim 1, wherein detecting the predefined user action comprises: detecting a user action of a predefined controller of the remote control, wherein a predefined function of the predefined controller is to initiate the brightness increase of a currently presented image.  
Claim 6, 13 and 20
The system as recited claim 5, where the detecting the light level using the light detector of the media device is responsive to the detecting the predefined actuation of the remote control.  



Claim 7 and 14
The system as recited claim 5, where the causing the one or more display adjustments to adjust the direct lighting directed from the display is responsive to the detecting the predefined actuation of the remote control.  



Response to Arguments
Double Patenting Rejection:
	Claims 1-20 are rejected as above.
Rejections under 35 U.S.C. §103:
	Applicant argues that Ferren, Chen and Yamashita do not disclose “communication …” and “and the at least one characteristic …”.

    PNG
    media_image1.png
    603
    643
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143